Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 22, 2014                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  148545                                                                                               Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  JEFFREY S. MINDYKOWSKI and                                                                              David F. Viviano,
  MICHELLE M. MINDYKOWSKI,                                                                                            Justices
             Plaintiffs-Appellees,
  v                                                                 SC: 148545
                                                                    COA: 315753
                                                                    Alpena CC: 12-004633-NO
  CODY M. OLSEN,
            Defendant,
  and
  CWB PROPERTY MANAGEMENT, INC. and
  ALPENA HOTELS, LLC,
           Defendants-Appellants.

  _________________________________________/

         On order of the Court, the application for leave to appeal the December 10, 2013
  order of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of
  granting leave to appeal, we REMAND this case to the Court of Appeals for
  consideration as on leave granted.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 22, 2014
           t1015
                                                                               Clerk